DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kurz US 7,401,561 in view of GB 1 461 576 A and Yoder et al. US 5,724,903.

machine elements (unnumbered; lower portion of Figure 1) that touch the soil; 
a row unit chassis 16,28 connected via 34,36 to the machine elements (unnumbered; lower portion of Figure 1) that touch the soil and that provides support to a seed meter (unnumbered; middle portion of Figure 1) comprising an internal compartment (unnumbered; middle portion of Figure 1); and
a seed tube (unnumbered; protruding below disc opener, unnumbered, in the lower portion of Figure 1) positioned to conduct seeds from the internal compartment (unnumbered; middle portion of Figure 1) of the seed meter (unnumbered; middle portion of Figure 1) toward the soil.
Regarding claim 2, the machine elements (unnumbered; lower portion of Figure 1) that touch the soil comprise a depth-limiting wheel (unnumbered; lower portion of Figure 1 just above the disc opener, unnumbered).
As to claim 4, a damper system 46,48 is positioned between the row unit chassis 16,28 and the seed meter (unnumbered; middle portion of Figure 1).
Regarding claim 5, the damper system 46,48 comprises at least one component selected from the group consisting of a hydraulic piston 46 and a spring 48, an elastomer pad, a cushion pad, or an electromagnetic absorber.
The claims distinguishes over Kurz US 7,401,561 B1 in requiring (1) the seed tube to have a plurality of vertical grooves along a length of the seed tube and across an internal surface of one sidewall of the seed tube, wherein the vertical grooves reduce friction between seeds 
GB 1 461 576 A disclose a seed tube (Figure 3) having (1) a plurality of vertical grooves (vicinity of 1,2) along a length of the tube (Figure 3) and across an internal surface (unnumbered) of one sidewall (unnumbered) of the seed tube (Figure 3), wherein the vertical grooves (vicinity of 1,2) necessarily reduce friction between seeds passing through the seed tube (Figure 3) and sidewall (unnumbered) of the seed tube (Figure 3) (as required in claim 1); (2); (2) the seed tube (Figure 3) having a rectangular cross-section (Figure 3) (as required in claim 7); and (3) the plurality of grooves (vicinity of 1,2) in the seed tube (Figure 3) being in a front sidewall (unnumbered) of the seed tube (Figure 3) (as required in claim 8), wherein .
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the plurality of vertical grooves and associated structure set forth supra as disclosed in GB 1 461 576 A in the seed tube of Kurz US 7,401,561 B1 for greater versatility in use and operation and for greater seed placement accuracy.
With respect to (4), Yoder et al. US 5,724,903 disclose in column 1, lines 35 and 36 that “Seed tubes are typically made of plastic”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the seed tube (unnumbered; protruding below disc opener, unnumbered, in the lower portion of Figure 1) of Kurz US 7,401,561 B1 out of plastic as disclosed in Yoder et al. US 5,724,903 for economy of manufacture.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Kurz US 7,401,561 B1 in view of GB 1 461 576 A and Yoder et al. US 5,724,903 as applied to claims 1, 2, 4, 5, 7 and 8, and further in view of Sauder et al. US 7,549,383 B2.
Kurz US 7,401,561 B1 discloses machine elements (unnumbered; lower portion of Figure 1) that touch the soil that comprise a disc cutter (unnumbered; lower portion of Figure 1) for forming a furrow in the soil.
Claim 3 distinguishes over Kurz US 7,401,561 B1 in requiring the disc cutter to comprise disc cutters.
Sauder et al. US 7,549,383 B2 disclose disc cutters 32 (see the disclosure in column 2, lines 52 and 53; see the disclosure in Figures 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized disc cutters as disclosed in Sauder et al. US 7,549,383 B2 as the disc cutter in Kurz US 7,401,561 B1 for greater furrow forming and for greater versatility in use and operation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kurz US 7,401,561 B1 in view of GB 1 461 576 A and Yoder et al. US 5,724,903 as applied to claims 1, 2, 4, 5, 7 and 8, and further in view of Lastinger US 4,545,511.
Kurz US 7,401,561 B1 discloses the seed-distribution system as set forth supra.
Claim 6 distinguishes over Kurz US 7,401,561 B1 in requiring the seed meter to comprise a ring with grooves.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the structure set forth supra as disclosed in Lastinger US 4,545,511 in the system of Kurz US 7,401,561 B1 for greater damping and for greater versatility in use and operation. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurz US 7,401,561 B1 in view of GB 1 461 576 A and Yoder et al. US 5,724,903 as applied to claims 1, 2, 4, 5, 7 and 8, and further in view of Wisor et al. US 5,325,800.
Kurz US 7,401,561 B1 discloses the seed-distribution system as set forth supra, including a seed meter (unnumbered; middle portion of Figure 1) comprising an internal compartment (unnumbered; middle portion of Figure 1); and a seed tube (unnumbered; protruding below disc opener, unnumbered, in the lower portion of Figure 1) positioned to conduct seeds from the internal compartment (unnumbered; middle portion of Figure 1) of the seed meter (unnumbered; middle portion of Figure 1) toward the soil.
Claim 9 distinguishes over Kurz US 7,401,561 B1 in requiring the seed meter to comprise a seed meter disc for metering seeds within the internal compartment, wherein the seed tube is configured to conduct the seeds from the seed meter disc toward the soil.
Wisor et al. US 5,325,800 discloses a seed meter 40 comprising a seed meter disc 44 for metering seeds within an internal compartment, wherein a seed tube 56 is configured to conduct the seeds from the seed meter disc 44 toward the soil.


Reasoning for No Double Patenting Rejection
No double patenting rejection has been made between the instant application 16/351,149 and parent application 15/311,634 since the instant application 16/351,149 is a divisional of parent application 15/311,634 and since the claims of the instant application 16/351,149  correspond to claims restricted out in parent application 15/311,634.
No double patenting rejection has been made between the instant application 16/351,149 and related application 16/351,229 since both the instant application 16/351,149 and related application 16/351,229 are divisionals of parent application 15/311,634 and since the claims of related application 16/351,229 correspond to claims restricted out in parent application 15/311,634.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Mertins et al. US 5,650,609 disclose a “seed tube 24…made of a plastic material” in column 6, lines 15 and 16 thereof.
VenHuizen US 2005/0204971 A1 disclose that a “seed tube 48 is molded of plastic” in lines 5 and 6 of paragraph [0045] thereof.
Austin US 78,564, Osterwald et al. US 4,698,896 and Eberhart US 3,951,175 disclose various tubes with vertical grooves in cross-section. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



May 14, 2021